
	
		I
		111th CONGRESS
		2d Session
		H. R. 4649
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Ms. Ros-Lehtinen (for
			 herself, Mr. Marshall, and
			 Mr. Royce) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committees on
			 Financial Services,
			 Ways and Means, and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To impose sanctions on persons who are complicit in human
		  rights abuses committed against citizens of Iran or their family members after
		  the June 12, 2009, political processes in Iran, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Iran Human Rights Sanctions
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Iran voted in the
			 United Nations General Assembly on December 10, 1948, to adopt the Universal
			 Declaration of Human Rights, thereby committing to guarantee the life,
			 liberty, and security of person of all people and rejecting
			 cruel, inhuman, or degrading treatment or punishment.
			(2)Iran is a party to
			 major international human rights instruments.
			(3)The Government of
			 Iran is violating its international obligations to respect the human rights and
			 fundamental freedoms of its citizens, including by—
				(A)using torture and
			 cruel, inhuman, or degrading treatment or punishment, including flogging, and
			 amputations;
				(B)carrying out an
			 increasingly high rate of executions in the absence of internationally
			 recognized safeguards, including public executions;
				(C)using stoning as a
			 method of execution and maintaining a high number of persons in prison who
			 continue to face sentences of execution by stoning;
				(D)carrying out
			 arrests, violent repression, and sentencing of women exercising their right to
			 peaceful assembly, a campaign of intimidation against women's rights defenders,
			 and continuing discrimination against women and girls;
				(E)permitting or
			 carrying out increasing discrimination and other human rights violations
			 against persons belonging to religious, ethnic, linguistic, or other
			 minorities;
				(F)imposing ongoing,
			 systematic, and serious restrictions of freedom of peaceful assembly and
			 association and freedom of opinion and expression, including the continuing
			 closures of media outlets, arrests of journalists, and the censorship of
			 expression in online forums such as blogs and websites; and
				(G)imposing severe
			 limitations and restrictions on freedom of religion and belief, including by
			 carrying out arbitrary arrests, indefinite detentions, and lengthy jail
			 sentences for those exercising their rights to freedom of religion or belief
			 and proposing a provision in a draft penal code that sets out a mandatory death
			 sentence for apostasy, the abandoning of one's faith.
				(4)On June 19, 2009,
			 the United Nations High Commissioner for Human Rights expressed concerns about
			 the increasing number of arrests not in conformity with the law and the illegal
			 use of excessive force in responding to protests following the June 12, 2009,
			 political processes in Iran, resulting in at least dozens of deaths and
			 hundreds of injuries.
			(5)On August 1, 2009,
			 authorities in the Government of Iran began a mass trial of more than 100
			 individuals in connection with election protests, most of whom were held for
			 weeks, in solitary confinement, with little or no access to their lawyers or
			 families, and many of whom showed signs of torture or abuse.
			(6)The Supreme
			 Leader of Iran issued a statement on October 28, 2009, effectively
			 criminalizing dissent in the aftermath of the national political processes of
			 June 12, 2009.
			(7)On November 4,
			 2009, security forces in the Government of Iran used brutal force to disperse
			 thousands of protesters, resulting in a number of injuries and arrests, in
			 violation of international norms regarding the proportionate use of force
			 against peaceful demonstrations.
			(8)At least 8
			 citizens of Iran were killed and an undetermined number were injured on
			 December 27, 2009, when security forces of the Government of Iran violently
			 broke up peaceful gatherings during the Ashura holiday.
			(9)The Government of
			 Iran has recently sentenced numerous Iranian citizens to death without due
			 process for politicized crimes relating to the peaceful demonstrations that
			 followed the June 12, 2009, political processes, including waging war
			 against God, and has begun carrying out those execution sentences,
			 including the death by hanging of 2 individuals on January 28, 2010.
			(10)The Iran Freedom Support Act (Public Law
			 109–293; 50 U.S.C. 1701 note) declares that it should be the policy of the
			 United States—
				(A)to support efforts
			 by the people of Iran to exercise self-determination over the form of
			 government of their country; and
				(B)to support
			 independent human rights and peaceful pro-democracy forces in Iran.
				3.Imposition of
			 sanctions on certain persons who are complicit in human rights abuses committed
			 against citizens of Iran or their family members after the June 12, 2009,
			 political processes in Iran
			(a)In
			 generalThe President shall impose sanctions described in
			 subsection (c) (1) and (2) with respect to each person on the list required by
			 subsection (b), beginning not later than the date on which the President
			 submits to the appropriate congressional committees the list required by
			 subsection (b)(1) or the updated list required by subsection (b)(2) (as the
			 case may be).
			(b)List of persons
			 who are complicit in certain human rights abuses
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a list of persons who are citizens of Iran that the President
			 determines are complicit in human rights abuses committed against citizens of
			 Iran or their family members on or after June 12, 2009, regardless of whether
			 such abuses occurred in Iran.
				(2)Updates of
			 listNot later than 180 days after the date of the enactment of
			 this Act, and every 90 days thereafter, the President shall submit to the
			 appropriate congressional committees an updated list under paragraph
			 (1).
				(3)Public
			 availabilityThe list required by paragraph (1) shall be made
			 available to the public and posted on the websites of the Department of the
			 Treasury and the Department of State.
				(4)Consideration of
			 data from other countries and nongovernmental organizationsIn
			 preparing the list required by paragraph (1), the President shall consider data
			 already obtained by other countries and nongovernmental organizations,
			 including organizations in Iran, that monitor the human rights abuses of the
			 Government of Iran.
				(c)Sanctions
			 describedThe sanctions described in this subsection are the
			 following:
				(1)Visa
			 banIneligibility for a visa to enter the United States.
				(2)Financial
			 sanctionsSanctions authorized under the International Emergency
			 Economic Powers Act (50 U.S.C. 1701 et seq.), including blocking of property
			 and restrictions or prohibitions on financial transactions and the exportation
			 and importation of property.
				(d)Termination of
			 sanctionsThe provisions of this section shall cease to have
			 force and effect beginning 90 days after the date on which the President
			 determines and certifies to the appropriate congressional committees
			 that—
				(1)the persons sanctioned under this section
			 have ceased to be complicit in human rights abuses committed against citizens
			 of Iran or their family members on or after June 12, 2009, regardless of
			 whether such abuses occurred in Iran; and
				(2)the Government of
			 Iran has—
					(A)unconditionally released all political
			 prisoners, including the citizens of Iran detained in the aftermath of the June
			 12, 2009, political processes in Iran, and allowed for investigations of
			 Iranian prisons by appropriate international human rights organizations;
					(B)ceased its
			 practices of violence, unlawful detention, torture, and abuse of citizens of
			 Iran while engaging in peaceful political activity;
					(C)conducted a
			 transparent investigation into the killings, arrest, and abuse of peaceful
			 political activists in Iran and prosecuted those responsible;
					(D)legalized all
			 political activity;
					(E)made public commitments to organizing free
			 and fair elections for a new government—
						(i)to
			 be held in a timely manner within a period not to exceed 180 days after the
			 date on which the President makes the determination and certification to the
			 appropriate congressional committees under this subsection;
						(ii)with the
			 participation of multiple independent political parties that have full access
			 to the media on an equal basis, including (in the case of radio, television, or
			 other telecommunications media) in terms of allotments of time for such access
			 and the times of day such allotments are given; and
						(iii)to
			 be conducted under the supervision of internationally recognized observers;
						(F)ceased any
			 interference with broadcasts such as Voice of America and Radio Farda; and
					(G)made public
			 commitments to and is making demonstrable progress in—
						(i)establishing an
			 independent judiciary; and
						(ii)respecting
			 internationally recognized human rights and basic freedoms as recognized in the
			 Universal Declaration of Human Rights.
						4.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees has the meaning given that term in section 14(2) of the Iran
			 Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
			(2)Country reports
			 on human rights practicesThe
			 term Country Reports on Human Rights Practices means the annual
			 reports required to be submitted by the Department of State to Congress under
			 sections 116(d) and 502B(b) of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151n(d) and 2304(b)).
			(3)Government of
			 IranThe term Government of Iran includes any agency
			 or instrumentality of the Government of Iran, including any entity that is
			 controlled by the Government of Iran.
			(4)Human rights
			 abusesThe term human
			 rights abuses means those forms of abuses detailed in the Department of
			 State’s annual Country Reports on Human Rights Practices.
			
